DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.
Claim 4 has been canceled; claim 6 has been amended; and, claim 18 has been added as a new claim. 
Claims 1-3 and 5-18 remain pending in this application. 

Claim Objections
Claim 12 objected to because of the following informalities:  
Claim 12 recites the limitation that has been already recited in claim 1 from which it depends. Please cancel the claim or change its dependency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends on the canceled claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For examination purposes, claim 5 will be assumed to depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCann et al. (US 6,593,573 B1), hereafter McCann, in view of Tsutsuji (JP 2006337179 A), as evidenced with Kesse et al. (US 2007/0006842 A1), hereafter Kesse.
Regarding claim 1, McCann discloses an internal combustion engine comprising: a combustion chamber providing a cylindrical passageway terminating at a cylinder head (column 4, line 64 – column 5, line 1); at least one window (2, 3) on the inner wall of the cylindrical passageway providing a passage of light into and out of the combustion chamber through the 
McCann is silent to including at least one piston ring encircling the piston and elastically biased outward to engage inner walls of the cylindrical passageway with movement of the piston; an inner surface of the window positioned proximate to the inner surface to be cleared of optically obscuring contamination by movement of the piston ring thereacross with reciprocation of the piston.  Tsutsuji discloses an internal combustion engine [0003] comprising: a combustion chamber [0015] providing a cylindrical passageway terminating at a cylinder head; a piston (2) sized to slidably reciprocate within the cylindrical passageway and including at least one piston ring (12) encircling the piston and elastically biased outward to engage inner walls of the cylindrical passageway with movement of the piston, an inner surface of the window positioned proximate to the inner surface to be cleared of optically obscuring contamination by movement of the piston ring thereacross with reciprocation of the piston [0003]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed 
As evidenced by Kesse, an optical sensor (36) is positioned within a cylinder wall, wherein a piston (14) passes the sensor between its travels from the top to the bottom [0022].  

Regarding claim 6, McCann as modified with Tsutsuji discloses the internal combustion engine of claim 1, further including at least one of an electronic light sensor (3) and electronic light emitter (2) positioned outside of the combustion chamber to receive light through the at least one window to provide a transmission of light into the combustion chamber through the inner wall.

Regarding claim 7, McCann discloses an internal combustion engine comprising: a combustion chamber providing a cylindrical passageway terminating at a cylinder head (column 4, line 64 – column 5, line 1); at least one window (2, 3) on the inner wall of the cylindrical passageway providing a passage of light into and out of the combustion chamber through the inner wall (column 7, line 50-67 disclose: “In practice, a series of arrays of sources and detectors such as that shown in FIG. 5 would be provided in spaced-apart locations along the length of the cylinder so as to enable the fuel/air ratio to be determined at a large number of points within the cylinder.  If each coplanar set of sources and detectors incorporates N sources and M detectors, and a total of L sets of sources and detectors are distributed along a length of the cylinder…”), and further including an optical spectroscope (3) receiving light from the at least one window to provide a measure of the optical absorption by gases within the combustion chamber (column 6, line 23-51).

As evidenced by Kesse, an optical sensor (36) is positioned within a cylinder wall, wherein a piston (14) passes the sensor between its travels from the top to the bottom [0022].  

Regarding claim 8, McCann as modified with Tsutsuji discloses the internal combustion engine of claim 7, wherein the optical spectroscope measures absorption of water vapor within a temperature range of a combustion engine (column 5, lines 19-24 discloses monitoring temperature and pressure variations which is directly related to the amount of fuel and temperature within the chamber).



Regarding claim 11, McCann as modified with Tsutsuji discloses the internal combustion engine of claim 1 further including a fuel delivery system for delivering fuel and air into the combustion chamber for ignition therein (column 1, line 23-26).

Regarding claim 12, McCann as modified with Tsutsuji discloses the internal combustion engine of claim 11 further including a controller (17) for monitoring the light from the electronic light sensor to control the fuel delivery system according to a stored program optimizing operation of the internal combustion engine for at least one of fuel efficiency, power, and reduced emissions (column 8, line 61-64).

Regarding claim 17, McCann as modified with Tsutsuji and as evidenced by Kesser discloses the internal combustion engine of claim 1 wherein the piston moves between a top dead center and bottom dead center location during operation and wherein the window is positioned above the bottom dead center location and below a midpoint between the top dead center and bottom dead center positions (as described in the rejection of claim 1, McCann discloses the .  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over McCann et al. (US 6,593,573 B1), in view of Tsutsuji (JP 2006337179 A), and in further view of Solomon (US 4,945,864).
Regarding claim 2, McCann modified with Tsutsuji is silent to the engine as described in claim 1 further including a lubrication system delivering oil through openings in the piston to be distributed over the inner wall of the cylindrical passageway and the window with movement of the piston. Solomon discloses an engine (10) including a lubrication system delivering oil through openings in the piston (16) to be distributed over the inner wall of the cylindrical passageway (claim 1; Fig. 2 and Fig. 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the lubrication means of Solomon to the engine of McCann as modified with Tsutsuji, in order to provide oil to the cylinder wall, the wrist pin and/or the connecting rod pin bearing.
Regarding claim 3, McCann discloses the internal combustion engine of claim 2, wherein a surface of the window facing the combustion chamber is recessed behind the inner wall of the cylindrical chamber (Fig. 1 and Fig. 2).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable McCann et al. (US 6,593,573 B1), in view of Tsutsuji (JP 2006337179 A), and in further view of Liu et al. (US 5,544,069), hereafter Liu.
	Regarding claim 9, McCann modified with Tsustuji does not disclose the internal combustion engine of claim 7 wherein the optical spectroscope provides a light emitter and a light receiver positioned outside of a single window to project light into the combustion chamber and receive light from the combustion chamber respectively. Liu disclose an optical sensor provides a light emitter and a light receiver positioned outside of a single window (Fig. 6a). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the optical sensor of Liu in the engine of McCann as modified with Tsutsuji in order to have a minimum number of components and improve on the difficulty of constructing the engine system. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable McCann et al. (US 6,593,573 B1), in view of Tsutsuji (JP 2006337179 A), and in further view of Schoen (US 8,718,900 B2).
Regarding claim 13, McCann modified with Tsutsuji is silent to an internal combustion engine of claim 1 comprising an optical sensor and wherein the window has a diameter of less than three millimeters. Schoen discloses an engine having a sensor for detecting a condition within a combustion chamber, wherein the window has a diameter of less than three millimeters (column 8, line 18-24). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a sensor having dimension as taught by Schoen in order to optimize on the quality and the production of the sensor. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McCann et al. (US 6,593,573 B1), in view of Tsutsuji (JP 2006337179 A), and in further view of Hiraoka et al. (US 2019/0094132 A1), hereafter Hiraoka.
Regarding claim 15, McCann modified with Tsutsuji is silent to the internal combustion engine of claim 1 wherein the window is constructed of a material selected from the group consisting of silica and sapphire. Hiraoka discloses an optical measurement probe comprising a window (2) constructed of a material selected from the group consisting of silica and sapphire [0034]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor of McCann having a window formed from sapphire in order to withstand the high temperatures during a combustion.  


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2008-2279 A), hereafter Fujita in view of Kesse et al. (US 2007/0006842 A1), and in further view of Tsutsuji (JP 2006337179 A).
	Regarding claim 16, Fujita discloses an internal combustion engine [0026] comprising: a combustion chamber providing a cylindrical passageway (1) terminating at a cylinder head (4); a piston (2) sized to slidably reciprocate within the cylindrical passageway; and at least one window (6, 12, 13) on the inner wall of the cylindrical passageway providing a passage of light into and out of the combustion chamber through the inner wall [0028], an inner surface of the window positioned proximate to the inner surface; further including at least one electronic light sensor (17) to receive light through the at least one window; wherein the piston provides a piston pin extending along an axis to provide a pivoting joint with a connecting rod communicating between the piston and a crankshaft and wherein the window is positioned on the inner wall of 
	Fujita is silent to the window positioned within a cylinder wherein the piston travels pass the window. Kesse discloses an optical sensor (36) is positioned within a cylinder wall, wherein a piston (14) passes the sensor between its travels from the top to the bottom [0022].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor of Fujita in a location as taught by Kesse in order to receive information of the piston position.
	Fujita is silent to including at least one piston ring encircling the piston and elastically biased outward to engage inner walls of the cylindrical passageway with movement of the piston; an inner surface of the window positioned proximate to the inner surface to be cleared of optically obscuring contamination by movement of the piston ring thereacross with reciprocation of the piston.  Tsutsuji discloses an internal combustion engine [0003] comprising: a combustion chamber [0015] providing a cylindrical passageway terminating at a cylinder head; a piston (2) sized to slidably reciprocate within the cylindrical passageway and including at least one piston ring (12) encircling the piston and elastically biased outward to engage inner walls of the cylindrical passageway with movement of the piston;, an inner surface of the window positioned proximate to the inner surface to be cleared of optically obscuring contamination by movement of the piston ring thereacross with reciprocation of the piston [0003]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a piston with the scraping rings of Tsutsuji in the engine of Fujita in order to remove the oil buildup against the windows. 
Claims 5, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCann et al. (US 6,593,573 B1), in view of Tsutsuji (JP 2006337179 A), in further view of Akimoto (US 6,536,266 B1), and as evidenced with Kesse et al. (US 2007/0006842 A1). 
	Regarding claims 5 and 14, McCann modified with Tsutsuji and as evidenced with Kesse is silent to the internal combustion engine of claim 4 wherein the window is offset inward from the inner wall of the cylindrical chamber by less than 50 micrometers, and wherein the window has a surface facing inward to the combustion chamber wherein the surface of the window is a sector of the cylinder aligned with and conforming to a cylinder defining the cylindrical passageway. Akimoto discloses and engine having sensors (7a, 7b, 8a, 8b) and further comprising a window (15, lid) that is flushed with the cylinder liner (column 6, line 56-66). It would have been obvious to a person having ordinary skill in the art before the effective filing dated of the claimed invention to provide the window of Akimoto in the engine of McCann as modified with Tsutsuji in order to prevent damage to the piston.

	Regarding claim 18, McCann discloses an internal combustion engine comprising: a combustion chamber providing a cylindrical passageway terminating at a cylinder head (column 4, line 64 – column 5, line 1); at least one window (2, 3) on the inner wall of the cylindrical passageway providing a passage of light into and out of the combustion chamber through the inner wall (column 7, line 50-67 disclose: “In practice, a series of arrays of sources and detectors such as that shown in FIG. 5 would be provided in spaced-apart locations along the length of the cylinder so as to enable the fuel/air ratio to be determined at a large number of points within the cylinder.  If each coplanar set of sources and detectors incorporates N sources and M detectors, and a total of L sets of sources and detectors are distributed along a length of the cylinder…”), 
McCann is silent to including at least one piston ring encircling the piston and elastically biased outward to engage inner walls of the cylindrical passageway with movement of the piston; an inner surface of the window positioned proximate to the inner surface to be cleared of optically obscuring contamination by movement of the piston ring thereacross with reciprocation of the piston.  Tsutsuji discloses an internal combustion engine [0003] comprising: a combustion chamber [0015] providing a cylindrical passageway terminating at a cylinder head; a piston (2) sized to slidably reciprocate within the cylindrical passageway and including at least one piston ring (12) encircling the piston and elastically biased outward to engage inner walls of the cylindrical passageway with movement of the piston, an inner surface of the window positioned proximate to the inner surface to be cleared of optically obscuring contamination by movement of the piston ring thereacross with reciprocation of the piston [0003]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a piston with the scraping rings of Tsutsuji in the engine of McCann in order to remove the oil buildup against the cylinder and the sensor windows. 
As evidenced by Kesse, an optical sensor (36) is positioned within a cylinder wall, wherein a piston (14) passes the sensor between its travels from the top to the bottom [0022].  
	McCann modified with Tsutsuji and as evidenced with Kesse is silent to the window area being circumscribed by a diameter of less than 3 mm and is offset inward from the inner wall of 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747